Case 2:19-cv-05751-JMY Document 22-5 Filed 02/06/20 Page 1 of 4




           EXHIBIT E
             Case 2:19-cv-05751-JMY Document 22-5 Filed 02/06/20 Page 2 of 4




         From: Mark Kaiser <kaisennarkd@hotmail.com>
         Date: March 14, 2017 at 6:31:35 PM EDT
         To: Sagi K.uznits <skuznits@aol.com>
         Subject: Re: Doc Solutions Order Form


          Correct.



          For reference, here is who our compliance officer ls and his llnkedln prolfile showing his
          credentials:



         .bnps://www.linkedin.com/in/doctjmm/


          our lead bllllng company, Clinic Doc, who vouches for the coding:

          .hnps://dinlcdr.com/


          Please let me know how else I can help.



          Thank You,
          Mark




          From: Sagi    Kuznits <skuznlts@aol.com>
          Sent: Tuesday, March 14, 2017 6:27:42 PM
                                               1
          To: Mark Kaiser
          Subject: Re: Doc Solutions Order Form

https://mail,aol.oom/webmail-std/an-us/PrlntMassage                                                               1/3


                                                                                                       NC000124
             Case 2:19-cv-05751-JMY Document 22-5 Filed 02/06/20 Page 3 of 4




          Thxs. I just want to make sure that it is appropriate to bill the 18679 code for this device, It is
          placed externally not implanted in the body like a spinal cord stim generator

          Sent from my iPhone

          On Mar 14, 2017, at 6:22 PM, Mark Kaiser <kaisennarkd@hotmail.com> wrote:




                  HI Doc:



                  We are moving to a Quick Books style of Invoicing to make things easier for everyone
                  Involved, we should have that up and running in 2-3 weeks,



                  Until we get to that point we are requesting every office fill out and either scan/emall
                  or fax back the attached order form.



                  Once we have this and the Credit Card Auth form that l will send in a separate email In
                  a moment we will be able to solidify a training date.



                  Please let me know if you have any further questions.



                  Thank-You,

                  Mark

                  Cell: 317-691-7191




hllps://mall.aol.com/webmell-std/en-us/PrlntMessege                                                                        2/3


                                                                                                                NC000125
              Case 2:19-cv-05751-JMY Document 22-5 Filed 02/06/20 Page 4 of 4




                  <DOC Order Form.pd£>




https://rnal!,aol.corn/wabmall-std/en-us/PrlntMessage                                  3/3


                                                                           NC000 126
